DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 appears to be missing a word and is suggested to be correct to recite:
“wherein the tensioning device is configured to apply tension forces parallel to the first axis and second axis that, along a direction perpendicular to the first axis and the second axis, the forces increase from a first end of the flexible film to a midline of the flexible film and decrease from the midline of the flexible film to a second end of the flexible film.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “tensions forces are described by a curve of between 4th and 6th order” which constitutes an abstract idea. This appears to be a mathematical calculation. This judicial exception is not integrated into a practical application because the apparatus is not claimed to perform a calculation or use the output of this calculation. The claim(s) does/do not include additional elements that are sufficient to amount to th and 6th order function. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the plurality of mounting pins include mounting pins attached to opposing ends of the flexible film” rendering the claim indefinite. The term “mounting pins” is recited as a part of the same part. It is suggested to be corrected to “wherein the plurality of mounting pins are attached to opposing ends of the flexible film”. 
Claim 8 recites “wherein a magnitude of the tension forces are described by a curve of between 4th and 6th order as a function of distance from the first end” and is indefinite as to the meaning of “4th and 6th order as a function”. The claims and specification does not further describe the metes and bounds of this function. The claims do not recite a computer or controller to perform this calculation or how it related to the apparatus. Therefore, one of ordinary skill in th- 6th order function but does not limit the apparatus, see MPEP 2114.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsey (US 2015/0001763).

Regarding claim 1, Elsey meets the claimed an additive fabrication device configured to form layers of solid material (object 122, Fig. 35, [0123]) on a build platform, (platform 121) each layer of material being formed so as to contact a container in addition to the surface of the build platform and/or a previously formed layer of material, (Elsey teaches forming layer 124 on the film 101 and platform 121 or formed layer 122, Fig. 35, [0123]) the additive fabrication device comprising: a container (apparatus 100) comprising a flexible film; (transparent sheet 101, [0132]) and a tensioning device (tensioners 190 and 191, [0132], Fig. 38)  configured to apply tension forces across the flexible film, wherein said tension forces include: a first tension force (member 110, Fig. 38, where Fig. 38 may be any embodiment, [0132]. Elsey teaches member 110 to apply a force on the film to prevent sag along the X-axis, Fig. 35-38) applied along a first axis (X-axis along film 101, Fig. 38) of the flexible film, and a second tension (tensioners 190 and 191, [0132]) force, different from the first tension force, applied along a second axis of the flexible film, (X-axis along member 110 path) the second axis being parallel to the first axis. 

Regarding claim 3, Elsey meets the claimed further comprising a plurality of mounting pins (sheet-contacting component 193, [0132], Fig. 32) attached to the flexible film.

Regarding claim 5, Elsey meets the claimed wherein the plurality of mounting pins (sheet-contacting component 193) include mounting pins attached to opposing ends of the flexible film. (Elsey teaches tensioner parts to be arranged around the perimeter including the X- and Y-axis, Fig. 38, [0133]). 

Regarding claim 6, Elsey meets the claimed wherein the tensioning device is configured to apply tension forces parallel to the first axis (x-axis of member 110) and second axis (x-axis of film 101) that, along a direction (Z-axis, Fig. 35) perpendicular to the first axis and the second axis, increase from a first end of the flexible film to a midline of the flexible film and decrease from the midline of the flexible film to a second end of the flexible film. (Elsey teaches the member 110 that is capable of varying the location of the force including at the midline of the film 101 having the highest force to reduce sag, see Fig. 35). 

Regarding claim 7, Elsey meets the claimed, wherein said increase from the first end of the flexible film to the midline of the flexible film is a non-linear increase.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
	
The claimed apparatus for applying force to a film and the apparatus of Elsey are substantially similar, see Fig. 35 of Elsey and Fig. 1B of the instant application. Therefore, the non-linear increase in tension forces claimed is presumed inherent for the device of Elsey, see MPEP 2112.01.



Regarding claim 8, Elsey meets the claimed wherein a magnitude of the tension forces are described by a curve of between 4th and 6th order as a function of distance from the first end. (Examiner notes the claim will be understood to recite an apparatus with a film that can be described with a 4th- 6th order function but does not limit the apparatus, see MPEP 2114.  The film of Elsey is capable of being described with a curve and meets the claim.)

Regarding claim 9, Elsey meets the claimed wherein a portion of the flexible film is enclosed by the tensioning device. (The tension devices 190 and 191 enclose film 101 at least at part 193, Fig. 38, [0132]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US 2015/0001763). 

Regarding claim 2, Elsey meets the claimed wherein, along an axis (Z-axis) perpendicular to the first axis (X-axis path of member 101) and the second axis, (X-axis along film 101, Fig. 38) the first axis (X-axis path of member 101) is located further from ends of the flexible film than the second axis, (X-axis along film 101, Fig. 38).
Elsey does not meet the claimed and wherein the first tension force is greater than the second tension force.
Elsey teaches the tensioner 190/191 may not, in all circumstances, be sufficient, however, to prevent sag of the sheet 101 under gravity, see [0132]. Elsey teaches the member 110 is an apparatus lifts the sheet 101 to its level position, so that the sheet 101 adopts a flat configuration, see [0112]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the tension force of the tensioner 190/191 and member 110 so that one is greater than the other, in order to satisfy the required fabrication tolerances, see [0116].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US 2015/0001763) in view of DeSimone (US 2015/0097315)

Regarding claim 4, Elsey meets the claimed, wherein the plurality of mounting pins (sheet-contacting component 193, [0132]) 
Elsey does not explicitly teach arranged in a non-linear path.
DeSimone meets the claimed arranged in a non-linear path. (DeSimone teaches 3D printing on a film [0134] with a circular build chamber with walls 14 holding the film, [0127], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the circular build chamber wall of DeSimone as the undisclosed shape of Elsey because varying the shape allows for different objects to be fabricated, see [0159].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.